Citation Nr: 0823880	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1978 and January 1984 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in pertinent part, denied service 
connection for acid reflux.  The veteran perfected an appeal 
of that rating determination to the Board.  In a September 
2007 decision, the Board denied the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in April 
2008, the Court granted a joint motion of the parties, and 
remanded the matter to the Board for action consistent with 
the joint motion.


FINDING OF FACT

The veteran's currently diagnosed GERD is not etiologically 
related to service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a February 2006 letter, the Appeals 
Management Center provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran and the types of evidence that will 
be obtained by VA.  Notice regarding the evidence needed to 
establish a disability rating and effective date was provided 
in April 2007.  The veteran notified the Board in May 2008 
that he had no additional evidence to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA and private treatment 
records, VA examination report with nexus opinion, lay 
statements, and hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and lay statements.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate disability rating 
and effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service treatment records were absent any complaints or 
treatment for heartburn, indigestion, or nausea.  The 
September 1995 Report of Medical History the veteran prepared 
in connection with his retirement physical showed he 
complained of indigestion after meals and "heartburn 
attacks."  He noted that he used a lot of Rolaids to relieve 
his symptoms.  The separation examination report showed that 
no gastrointestinal disorder, to include GERD, was diagnosed.

Post-service, the first medical evidence of gastrointestinal 
complaints is contained in records from Green County 
Gastroenterology dated in June 2001.  At that time, the 
veteran reported a history of experiencing "years" of 
heartburn, indigestion, and epigastric abdominal pain.  He 
stated that he also experienced some nocturnal awakenings 
that depended on what he ate.  He used over the counter 
medications to relieve his symptoms, and he noticed that he 
had to increase his consumption of Rolaids on a regular basis 
over the last couple of months.  He maintained that at times 
it did not matter what triggered his reflux.  He denied any 
nausea or vomiting associated with these episodes.  The 
impression noted included pyrosis [i.e., heartburn] and 
epigastric abdominal pain.  

In a July 2001 letter, J.P., PA-C [certified physician's 
assistant] reported that the veteran's recent colonoscopy and 
esophagogastroduodenoscopy (EGD) revealed pathological 
findings consistent with Helicobacter pylori gastritis for 
which he underwent a round of Biaxin and amoxicillin.  The 
veteran indicated that the heartburn and indigestion 
subsided, and that he was feeling much better overall.  J.P. 
noted an impression of hypertension gastritis and 
diverticular disease.  It was noted that the veteran was to 
continue on Nexium, antireflux modalities, and fiber 
supplementation.  A March 2002 record showed the veteran 
reported that his heartburn and indigestion had significantly 
decreased, and he was feeling better.  He had lost weight and 
thought that that had helped with his GERD.  

VA outpatient treatment records dated in 2003 contain the 
first diagnosis of GERD. 

In a December 2004 statement, S.O. reported that she had 
known the veteran since 1984 and that they were in constant 
contact with each other.  She maintained that the veteran 
continually suffered from stomach problems.  

In a December 2004 statement, L.S. reported that she had 
worked for the veteran in December 1989, and their working 
relationship continued until he retired from service.  She 
witnessed the veteran taking Tums to alleviate his heartburn.  
She maintained that it was just about everyday that she would 
witness him suffer from what seemed to be incredible pain.  
She believed that his condition never improved as the years 
passed, and he continued to consume anti-acids daily.  

In an October 2005 statement from the veteran's wife, she 
maintained that during the veteran's period of service, she 
witnessed him suffer through bouts of severe heartburn for 
which he treated with over the counter medications.  She 
maintained that his symptoms started during service and had 
not gone away since service.   

In an October 2005 statement, the veteran maintained that he 
self-medicated during the period of time when he was in 
service.  He did not seek medical treatment as it was 
relatively unavailable to him while working out of the Broken 
Arrow, Oklahoma area.  During service he experienced 
recurrent heartburn, "heartburn attacks," stomach bloating, 
and nausea.  He had severe pain in his chest, throat, and 
neck during really bad periods of heartburn.  He began to 
experience new symptoms after service such as increased 
periods of heartburn, loss of sleep, and increased usage of 
antacid tablets, especially at night.  He also had an 
increase in the number of "heartburn attacks" with 
heightened symptoms of pain in the chest, throat, and neck 
area.  He concluded that his symptoms began during his 
military service and had not gone away since service.  

At the October 2005 Board hearing, in response to the 
question of his lack of in service treatment, the veteran 
testified that he did not have time to seek treatment as he 
was a recruiter, and he also lived a distance from the base.  

In an October 2005 letter, Dr. S.B. of Green County 
Gastroenterology indicated that he had been treating the 
veteran since June 2001.  At that time, the veteran reported 
that he had "many years" of heartburn, indigestion, and 
epigastric abdominal pain with nocturnal awakenings and daily 
use of Rolaids.  His heartburn had been increasing in 
frequency as well at that time.  He currently complained of 
recurrent epigastric pain and discomfort as well as pyrosis 
with feelings of regurgitation of stomach contents into the 
esophagus.  Based upon his evaluation of the foregoing facts, 
Dr. S.B. opined that it was at least likely as not that the 
veteran's reflux was incurred during his military service and 
remained a continued disability.

The veteran was afforded a VA examination in December 2006.  
The examiner reviewed the claims folder and service medical 
records.  The examiner observed that the service treatment 
records did not show the veteran made any sick call visits 
for reflux during service.  The examiner acknowledged the 
veteran's contention that although he did not report to sick 
call in service, he did have problems with reflux, which 
started somewhere in 1991/1992, and after leaving service, 
his symptoms persisted and actually worsened.  In addendums, 
the examiner noted a diagnosis of GERD.  The examiner 
asserted that the veteran's medical records did not reveal 
any evidence that the veteran had problems with reflux while 
he was in service.  The examiner opined that given there was 
no evidence that the veteran had these symptoms in service, 
it was not likely that the veteran's current problems with 
GERD were related to service.  The examiner felt that the 
veteran's Helicobacter pylori gastritis was most probably 
responsible for his reflux.  The examiner reasoned that 
persons with positive Helicobacter pylori had increased 
incidence of reflux as well as ulcer disease and even after 
eradication of the Helicobacter pylori, people still had 
symptoms.

The veteran contends that he had GERD during his military 
service, and he submitted several lay statements from 
individuals who reportedly witnessed his bouts of heartburn 
during that time.  As noted in the joint motion, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Also, competent lay evidence of 
symptomatology does not have to be supported by other medical 
evidence of record and can be sufficient in and of itself to 
establish the facts asserted.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  

The veteran provided competent lay evidence that he had 
current symptoms that were possibly related to his military 
service, which triggered VA's duty to assist him by affording 
him a VA examination and obtaining a medical nexus opinion on 
whether his GERD was etiologically related to his military 
service.  The veteran's contention that he suffered from 
chronic episodes of heartburn and other symptoms in service 
is not supported by his service treatment records but is 
sufficient in and of itself to establish the facts asserted 
particularly in light of his complaints noted at his 
discharge examination.  Heartburn and indigestion, the 
symptoms he complained of at separation, are certainly 
symptoms capable of lay observation.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (providing that lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness).  When the determinative issue 
involves a question of medical diagnosis or causation, 
however, only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In general, a symptom, such 
as heartburn or indigestion, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 
1356, 1361 (Fed. Cir. 2001).  GERD, on the other hand, is a 
disease entity subject to service connection.  Neither the 
veteran, nor others providing lay statements, do not possess 
the specialized training and knowledge to determine that the 
constellation of symptoms he experienced during service were 
attributable to an underlying condition of GERD diagnosed 
years later.  Rather, the veteran's and other's lay testimony 
describing symptoms at the time needs to be supported by a 
current diagnosis by a medical professional.  

There are two medical opinions of record that address whether 
the veteran's currently diagnosed GERD is related to his 
service.  The Board must weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Here, the 
Board accords greater evidentiary weight to the December 2006 
VA examiner's opinion than the opinion of Dr. S.B.  The VA 
examiner's opinion is based on a review of the claims file, 
examination of the veteran, and supported by a rationale 
based on sound medical principles.  Dr. S.B. did not have the 
benefit of a review of the veteran's claims file, which is 
very significant, and the opinion he provided is not 
supported by a rationale.  The VA examiner considered the 
veteran's contention that while he did not report to sick 
call in service, he did have problems with reflux, and that 
after leaving service, his symptoms persisted and worsened.  
In the VA examiner's professional medical opinion, however, 
the veteran's currently diagnosed GERD is not related to 
service.  For these reasons, the Board finds that service 
connection is not warranted for GERD.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


        (CONTINUED ON NEXT PAGE)




ORDER

Service connection for GERD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


